Citation Nr: 1526232	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety and depression.

2.  Entitlement to service connection for a sinus disorder, to include rhinitis and sinusitis.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to service connection for an unspecified sleep disorder.

7.  Entitlement to service connection for an unspecified respiratory condition.

8.  Entitlement to service connection for a joint condition of the right arm.

9.  Entitlement to service connection for a joint condition of the left arm.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.   

Although VA has previously framed the issue solely as one involving PTSD, the Veteran has been diagnosed with acquired psychiatric disorders that include depression and anxiety.  Consequently, the issue has been recharacterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, the issue concerning entitlement to service connection for sinusitis has been recharacterized as the Veteran has been diagnosed as having allergic rhinitis.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The Veteran submitted additional evidence at an April 2014 Board video conference hearing along with a written statement waiving RO review of the additional evidence. 

The issues other than relating to a heart condition, a headache condition and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a statement dated April 14, 2014, the Veteran stated that he wished to withdraw his appeal with respect to the claims for service connection for a heart condition, a headache condition and a sleep disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal with regard to the claim for service connection for a heart condition have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal with regard to the claim for service connection for a headache condition have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of a substantive appeal with regard to the claim for service connection for a sleep disorder have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In April 2014, the Veteran submitted a statement requesting withdrawal of his appeals with respect to the heart, headache and sleep disorder claims.  Accordingly, the Board does not have jurisdiction to review the heart, headache and sleep disorder appeals, and these appeals are dismissed.


ORDER

The Veteran's appeal for service connection for a heart condition is dismissed.

The Veteran's appeal for service connection for a headache condition is dismissed.

The Veteran's appeal for service connection for a sleep condition is dismissed.


REMAND

As explained below, the Veteran's claims must be remanded in order that identified private and VA medical records may be obtained for consideration.

In August 2011 the Veteran reported that he had been receiving treatment at the Vet Center since June 2011.  A February 2012 letter from a Vet Center social worker indicates that the Veteran had been receiving counseling services at the Vet Center since July 2011.  Copies of the Veteran's Vet Center treatment records are not of record and should be obtained.  

The Veteran has reported psychiatric treatment at the Greenville Memorial Hospital on September 23, 2011.  Copies of the treatment records at this facility are not of record and should be obtained.  

The claims file contains copies of treatment records from Doctor's Care dated as recently as January 2011.  Copies of the Veteran's treatment records at Doctor's Care dated subsequent to January 2011 should be obtained.  

Copies of the Veteran's VA treatment records dated from March 27, 2013 to present should be obtained.  

The Veteran asserts that he has a psychiatric disability, a sinusitis disability, a chronic fatigue syndrome, a respiratory disability, and bilateral arm disability all due to his service in the Persian Gulf.  On VA Persian Gulf examination in June 2011, the Veteran reported that he did two tours in the Persian Gulf, from January 1991 to March 1991, and from May to August 1991 or September 1991.  The examiner noted current diagnoses of depression, sinus congestion, insomnia, chronic fatigue, and mild thrombocytopenia.

At his April 2014 hearing the Veteran reported that he was in the Persian Gulf from August 1990 to February or March 1991.  

The Veteran's service personnel records (SPR) obtained by the RO indicate that the Veteran served for three years in Germany, and provide no indication that the Veteran ever served in the Persian Gulf.  In particular, the Veteran's DD Form 214 makes no reference to the Persian Gulf or to Operation Desert Shield/Storm.  However, in June 2013 the Veteran submitted an SPR that was not among the SPRs obtained by the RO.  This document, dated December 1991, was a recommendation that the Veteran be awarded a medal for his achievements.  One of the achievements listed is that he served as a courier to Southwest Asia on many occasions.  

Based on the above evidence, it is unclear from the record whether the Veteran is a Persian Gulf War Veteran within the meaning of 38 C.F.R. § 3.317(e).  Further development is necessary to resolve this question.  

The Veteran's service treatment records (STR), other than an October 1987 enlistment examination report, are unavailable.  In this situation, VA has a heightened duty to assist the Veteran in development of his claims.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  Accordingly, the Veteran should be provided VA examinations regarding his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate action to assist with the independent corroboration of the Veteran's claimed status as a Persian Gulf War Veteran in accordance with 38 C.F.R. § 3.317(e) - including, if warranted, by requesting relevant information from the U.S. Joint Services Records Research Center (JSRRC) and any other appropriate facility.

2.  If the above development does not corroborate the Veteran's deployment to Southwest Asia, then contact the Defense Finance and Accounting Services (DFAS) to request all available pay records pertaining to the Veteran for the time period from August 1990 to September 1991. Specifically, DFAS is requested to provide any further information which assists in corroborating the Veteran having been stationed at any location in Southwest Asia, from August 1990 to September 1991, such as a record of hazardous duty or combat pay.

3.  Obtain and associate with the claims file copies of the Veteran's VA treatment records dated from March 28, 2013 to the present.

4.  Copies of the Veteran's Vet Center treatment records dated from June 2011 to present should be obtained. 

5.  Request that the Veteran provide the necessary authorizations so that the AOJ can request copies of all private treatment records identified by the Veteran.  In particular this should include authorization to request copies of his September 23, 2011 treatment records at Greenville Memorial Hospital, and his records from Doctor's Care dated from February 9, 2010 to present. 

6.  As the Veteran reported a stressor involving personal assault in an August 2011 statement (Veteran reported he was jumped in downtown Frankfurt, Germany), request that the Veteran complete and return a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.

7.  When the above actions have been accomplished to the extent possible, afford the Veteran VA examinations concerning his claimed psychiatric, sinusitis, fatigue, respiratory and bilateral arm conditions.  The AOJ must inform the examiners whether the Veteran is considered to have served in the Persian Gulf.  The claims folder must be made available to the examiners.  Any appropriate evaluations, studies, and testing deemed necessary by the examiners should be conducted and included in the examination reports.  

(a)  For any acquired psychiatric disorder diagnosed on examination, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, to include PTSD, originated during any period of active duty or is in any other way causally related to his active service.  If PTSD is diagnosed, the examiner must clearly state the stressor or stressors upon which the diagnosis of PTSD was made.  Regarding PTSD, also provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's reported in-service assault in downtown Frankfurt, Germany, occurred and if so, whether the Veteran's PTSD is etiologically related to the reported in-service stressor of assault.  See Veteran's August 2011 statement.  

(b)  For each other claimed disability (sinusitis, fatigue, respiratory and bilateral arm conditions) currently found, the appropriate examiner should provide an opinion on whether it is at least as likely as not (i.e. 50 percent or greater possibility) that the disability first developed during service or was otherwise caused by the Veteran's service.  

(c)  If service in the Persian Gulf has been verified, the VA examiner should provide a medical statement explaining whether the Veteran's disability pattern with regard to respiratory, fatigue and bilateral arm symptoms is:

(1) an undiagnosed illness, 

(2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology,

(3) a diagnosable chronic multisymptom illness with a partially explained etiology, or

(4) a disease with a clear and specific etiology and diagnosis.

If, after examining the Veteran and reviewing the claims file, the examiner determines that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, the examiner should provide a medical opinion, with supporting rationale, as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in the Persian Gulf.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

8.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains denied, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


